TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2013



                                     NO. 03-11-00456-CR


                              Todd Garrett Wiseman, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgments: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgments

of the trial court are in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.